Texas department of Criminal justice            H| TDCJ Home            New Offender Search




Offender Information Details
Return to Search list




SID Number:                            04208625

TDCJ Number:                           00624341

Name:                                  DUPLECHIN.JOSEPH DEVAN

Race:                                  B

Gender:                                M                         RECEIVED IN
                                                      COURT OF CRIMINAL APPEALS
Maximum Sentence Date:                 2030-08-16

Current Facility:                      RAMSEY I
                                                                 JUN 21 2016
Projected Release Date:                2020-09-27

Parole Eligibility Date:               2014-05-02
                                                             Abel Acosta, Clerk
Offender Visitation Eligible:          YES

Information provided is updated once daily during weekdays and multiple times per
day
on visitation days. Because this information is subject to change, family members
and
friends are encouraged to call the unit prior to traveling for a visit.



SPECIAL INFORMATION FOR SCHEDULED RELEASE:


Scheduled Release Date:              Offender is not scheduled for release at this
                                     time.

Scheduled Release Type:              Will be determined when release date is
                                     scheduled.

Scheduled Release Location:          Will be determined when release date is
                                     scheduled.
  Parole Review Information

Offense History:
 Offense                 nff           Sentence r       .     r       N     Sentence
    Date          . °ftense              Date       uoumV uase NO- (YY-MM-DD)
 1992-02-06     POSS C/S COCAINE       1992-03-12   HARRIS        622909     25-00-00

 2013-10-03      FELON POSS WPN        2015-01-23   HARRIS   140369501010    5-00-00

                POSS CS COCAINE
 2013-10-03                            2015-01-23   HARRIS   143873401010    5-00-00
                          4-200G




 Return to Search list




The Texas Department of Criminal Justice updates this information regularly to ensure
that it is complete and accurate, however this information can change quickly.
Therefore, the information on this site may not reflect the true current location, status,
scheduled termination date, or other information regarding an offender.

For questions and comments, you may contact the Texas Department of Criminal
Justice, at (936) 295-6371 or webadmin(d)tdcj.texas.gov. This information is made
available to the public and law enforcement in the interest of public safety. Any
unauthorized use of this information is forbidden and subject to criminal prosecution.


                               New Offender Search     TDCJ Home Page